CLAY, Commissioner.
This is a declaratory judgment action involving the basic question of whether or not the assignees of a part of an oil and gas lease have forfeited or abandoned their interests by reason of the failure to undertake any development of the assigned portion for a period of 18 years. The fundamental issue of abandonment is presented here as it was in the case of Cameron v. LeBow, Ky., 338 S.W.2d 399, and the principles discussed therein are decisive of this controversy.
Defendants, to whom the same land was subsequently re-leased, pleaded abandonment, and the Chancellor tried the issue on the pleadings, stipulations and exhibits. (There was no dispute about the material facts.) It was adjudged appellants had forfeited their rights.
*409■ 'The question is whether or not such unexplained non-activity for this long period ■constitutes abandonment by the assignees -of their interest in the oil and gas lease. Although there was an additional fact of non-productive development in Cameron v. LeBow (above referred to), we are of the •opinion that under the law of abandonment recognized in that case the Chancellor properly found appellants had lost their rights under this lease.
■ The judgment is affirmed.